Clarence J. Taylor and Sigred Taylor filed a complaint for an injunction to restrain the village of Glencoe from enforcing its zoning ordinance against the property of the plaintiffs. The provisions of the ordinance prohibited the *Page 508 
use of this property for other than residential purposes. The plaintiffs further sought to restrain interference with the use of their property for certain commercial uses permitted in the commercial district as designated by the ordinance. The reasonableness of the zoning ordinance, as it is applied to the property of the plaintiffs, is attacked because it is claimed to be an arbitrary discrimination and does not bear any relation to the public health, comfort, safety or welfare. This matter was referred to a master who recommended that the complaint be dismissed for want of equity. The trial court approved the finding of the master, and the case is now before us on direct appeal, the trial court having certified that the validity of a municipal ordinance is involved and that the public interest requires a direct appeal to this court.
Glencoe is a residential suburban village, directly north of the village of Winnetka, having a population of about 7000 inhabitants. The zoning ordinance of Glencoe was adopted in 1921. It designated the land upon which the Taylor property is located, and several adjoining pieces, as "C" residential, permitting the use of the property for single-family dwellings only. The property in question was purchased many years ago by the father of the plaintiffs. After his death it passed to his children who mortgaged the property and subsequently lost it through foreclosure. The plaintiffs acquired the property in 1931 by redemption from the foreclosure sale. In 1937, they filed a request with the board of trustees of the village of Glencoe seeking to have the property in question rezoned as commercial or business property. This petition was denied.
When this suit was commenced the property of the Taylors was divided by a diagonal line in such a way that a small triangular section was located in the village of Winnetka and the remainder in the village of Glencoe. Prior to the hearing before the master, proceedings were taken by both villages to disconnect the triangular section *Page 509 
from the village of Winnetka and annex it to the village of Glencoe. Under this reestablishment of the village boundary lines, all the Taylor property is now situated within the boundaries of the village of Glencoe.
The following plat shows the location of the property in dispute, as well as the location of and uses to which property adjoining it is now put.
[EDITORS' NOTE:  PLAT IS ELECTRONICALLY NON-TRANSFERRABLE.]
The property in question is located on the northeast corner of Glencoe road and Scott avenue. South of Scott avenue, in Winnetka, Glencoe road becomes Linden avenue. The residence of the Taylors is on the corner on lot 10. Lot 9, also owned by the plaintiffs, is vacant and unimproved. Directly east of lot 9, on lots 7 and 8, is located *Page 510 
the ice plant of the North Shore Ice Company. Directly north of the Taylor property, facing on Glencoe road on lots 5 and 6, there are other buildings of the North Shore Ice Company. The lumber yard of the Mercer Lumber Company is located on lots 2, 3, 4, 5 and 6, north of the ice company's property on Glencoe road. Both of these industrial uses were in existence when the ordinance was adopted. On the southeast corner of Linden avenue, across the village line in Winnetka, a gasoline and greasing station now operates. Diagonally across the same intersection to the southwest, likewise in Winnetka, is another gasoline station. The northwest corner of Scott avenue and Glencoe road is, at present, vacant. Immediately west of this vacant property, fronting on Scott avenue, there are residences. Directly north of this vacant property, facing on Glencoe road, there is a commercial florist shop. The Chicago and Northwestern Railroad's main line lies just east of the ice company's plant, and its switch-track facilities extend into the yards of the Mercer Lumber Company. Glencoe road and Linden avenue are part of a through highway, extending out of the city of Chicago. The evidence indicates that during a 36-hour traffic count, 26,000 vehicles passed the property in question.
This court has established the right and the power of cities and villages to enact zoning ordinances as an exercise of their police power. (City of Aurora v. Burns, 319 Ill. 84; People v.City of Rockford, 363 id. 531; Reschke v. Village of Winnetka, id. 478.) Under this power the city may impose certain regulations upon the use of property by its owners. Such restrictions must bear a real and substantial relation to the public health, safety, morals or welfare. (Koos v. Saunders,349 Ill. 442; Forbes v. Hubbard, 348 id. 166; Catholic Bishop v.Kingery, 371 id. 257.) If a restrictive ordinance bears no real and substantial relation to the preservation of the public health, safety or welfare, but is, in fact, a capricious invasion of property rights, *Page 511 
then such an ordinance becomes invalid and cannot be sustained.(Forbes v. Hubbard, supra; Reschke v. Village of Winnetka,supra.) In Johnson v. Village of Villa Park, 370 Ill. 272, this court said: "In considering the question of whether the particular ordinance, is, in fact, in the interest of the public welfare, each case must be determined upon its own peculiar facts. A zoning ordinance may be valid in its general aspects, but when applied to a particular piece of property and a particular set of facts, be so arbitrary and unreasonable as to result in confiscation of the property. In such instance, when applied to designated real estate, the ordinance is void."
It is apparent from an examination of the map and the photographs in evidence, that the property in question is virtually surrounded by commercial and industrial uses. The plant of the North Shore Ice Company, with its accompanying industrial processes, completely encloses the residence of the plaintiffs to the east and to the north. The lumber yard directly north of the ice company's property constitutes a further industrial use in the near vicinity of the plaintiffs' property. These industrial uses do not conform to the residential tenor of the property as established by the original zoning ordinance. The commercial character of the surrounding property is further emphasized by the presence of two gasoline stations directly across the street from plaintiffs' property and located in the village of Winnetka. This situation makes this case similar on its facts to Forbes v.Hubbard, supra, and Reschke v. Village of Winnetka, supra. What this court said in those cases is controlling in this one, and the zoning ordinance, as applied to this particular piece of property, is arbitrary and unreasonable. It bears no substantial relation to the public health, safety, morals or welfare, and, as such, amounts to a capricious invasion of the property rights of the plaintiffs.
There is no question in the case before us of the contemplated commercial or industrial use of plaintiffs' *Page 512 
property encroaching upon the nearby residential property. These encroachments have been present for many years and any damage that may be caused by an additional commercial or industrial use is negligible. The value of the Taylor property for residential purposes has constantly depreciated while at the same time, and by the same process, it has been enhanced in value for commercial uses. The evidence varies as to the value of the property for residential or commercial purposes but it is admitted by the appellee that the property of the plaintiffs is four times as valuable for commercial uses as it is for residential purposes. The plaintiffs claim that the commercial value is ten times greater than any possible residential worth. While the effect of the ordinance on the valuation of the plaintiffs' property is not necessarily controlling it is, nevertheless, a factor that must be taken into consideration. Forbes v. Hubbard, supra; Reschke v.Village of Winnetka, supra.
  The appellee relies strongly on Rothschild v. Hussey, 364 Ill. 557, and Evanston Best  Co. v. Goodman, 369 id. 207. These cases are far different on the facts from the case at bar, and are not applicable to this situation.
The classification established by the zoning ordinance of the village of Glencoe, as applied to the plaintiffs' property, is arbitrary and unreasonable, and, failing to bear any relation to the public health, safety, morals and welfare, it cannot be sustained.
The decree of the circuit court is reversed, and the cause remanded to the circuit court, with directions to enter a decree in accordance with the views herein expressed.
Reversed and remanded, with directions.